Citation Nr: 0526718	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-03 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Whether there was clear and unmistakable error (CUE) in a 
July 1979 Board of Veterans' Appeals decision which denied a 
total rating based on unemployability due to service 
connected disability.  

(The issues of entitlement to service connection for the 
cause of the veteran's death and entitlement to Dependency 
and Indemnity Compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318 and the subjects of separate decisions of the 
Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1941 to October 1945.  He died in October 2002, and 
the moving party is his surviving spouse.

2.  The moving party has alleged no clear and unmistakable 
error, or errors, of fact or law in the June 1979 Board 
decision denying a total rating based on individual 
unemployability due to service-connected disability, any 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on CUE have not been met, the motion 
must be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b)(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Nonspecific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy this requirement.  Motions which 
fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to refiling.  
38 C.F.R. § 20.1404(b) (2004).

During the August 2005 videoconference hearing with the 
undersigned judge, the moving party's representative stated 
that there was CUE in the 1979 Board decision denying a 
total rating based on individual unemployability due to 
service-connected disability.  However, he did not allege 
any clear and unmistakable error, or errors, of fact or law 
in that decision, or any legal or factual basis for such 
allegations, or why the result would have been manifestly 
different but for the alleged error.  Because the moving 
party's motion fails to comply with the requirements set 
forth in 38 C.F.R. § 20.1404(b) (2004), the motion is 
dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



__________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2004) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2004).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



 
 
 
 


